Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to because Figure 4 comprises numeral 16 which is labeled as “video scraper”. However, the Specification filed 6/9/2020, specifically Page 26 and lines 21-25, refer to numeral 16 as “a dummy audio device such as an audio scraper”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 36, 42, 43, 44, 50, 51, 52, 53, 56, and 57 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 4, 1, 9, 11, 12, 9, 15, 16, and 17 of U.S. Patent No. 10,684,972. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 38-44, 46-54, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Brands et al. U.S. PGPUB No. 2015/0121466 in view of Christison et al. U.S. Patent No. 7,761,627.

Per Claim 36, Brands discloses a system for connecting a processing device (Paragraph 118, processing device 31) to a functional device (Paragraphs 120-121; display 44, whiteboard 45, camera 35, microphones 38) connected to or in a base unit (Paragraphs 119-121; base node 36) of a communications network (network 50), the processing device having a memory, a display and an operating system (Paragraph 118; Devices such as laptop computers and tablet computing devices each have those elements.), the system comprising: a first peripheral device (connection units 47) being adapted to be coupled to the processing device via a generic communications protocol (Paragraphs 118, 126, 140), the base unit having a transmitter and the first peripheral device having a receiver (Paragraphs 129-130); the base unit and the first peripheral device being adapted to transmit and receive data respectively over the communications network from the functional device to the processing device using the Paragraphs 120-131).

Brands discloses that the functional devices may comprise a plurality of different device types, such as display 44, whiteboard 45, camera 35, microphones 38 (Paragraphs 120-121). Brands further discloses utilizing a screen scraping technique for copying the contents of the computer screen to a meeting room display via a portable application resident to the dongle (Paragraph 128). However Brands does not specifically disclose that said functional devices are exposed on the connection units 47 as “at least one fixed or configurable endpoints of the functional device”, as claimed, or the method by which the other functional devices of the meeting room are accessed by the users 37.

However, Christison similarly discloses connecting a host computing device (400) via USB to a first peripheral device (HWA 410), wherein said first peripheral device is connected via network to a base unit (DWA 420) which is further connected directly to a functional device (USB devices 421, 422, 431, 432). Christison further discloses exposing endpoints to a host device so that they appear as though they are native USB devices (Col. 6 line 13 – Col. 7 line 35; Wired devices appear to the host as if they are native WUSB devices. Attached USB devices are presented as a separate function on an already existing device by using wired device endpoints mapped into WUSB hub endpoints.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the endpoint representation of USB devices as taught by Christison within the USB dongle of Brands electronic meeting system in order to provide a seamless integration for a meeting participant to access all of the functional devices present within the disclosure of Brands, such as various USB devices like a camera, microphone, and/or speaker.

Per Claim 38, Brands discloses the system according to claim 36, wherein the functional device is selected from the following or any combination thereof: the Paragraphs 120-122), the functional device is presented to a unified communication between two or more processing devices by the first peripheral device, the functional device is a second peripheral device the functional device is a data capturing device.Per Claim 39, Christison further teaches wherein exposure is implemented with descriptor fields (Col. 3 lines 1-16; Col. 5 lines 28-37, Col. 6 line 66 – Col. 7 line 5).Per Claim 40, Brands discloses the system according to claim 36, wherein the system is adapted to transmit the data from the functional device to at least two processing devices using at least two first peripheral devices (Figure 1; multiple processing devices 31 and multiple connection units 47).Per Claim 41, Brands discloses the system according to claim 36, wherein two endpoints are combined and exposed to the processing device as one endpoint, or wherein the at least one fixed or a configurable endpoint of the functional device exposed on the first peripheral device is one of a human interface device, a mass storage device, a composite device, a microphone, a speakerphone, a speaker, a display, a touchscreen, a projector, a camera, a video camera, or a webcamera (Paragraphs 120-122; Additionally, Christison discloses that their endpoints correspond to any USB peripheral devices, including digital cameras and external storage devices; Col. 1 lines 44-47), or wherein the same type of functional device is exposed to the processing device as is connected to the Base Unit further comprising at least one driver for the functional device installed on the processing device. Per Claim 42, Brands discloses the system according to claim 36, further comprising means for encoding, optionally encrypting the data (Paragraphs 60, 63, and 256-259).
Per Claim 43, Brands discloses the system according to claim 36, wherein the processing device is adapted to host a unified communication between two or more further processing devices (Paragraph 152; media conference).
Per Claims 44, 46-48, and 50-52, please refer to the above rejection of claims 36 and 38-43, respectively, as the limitations are substantially similar and the mapping of the references is equally applicable.

Per Claim 49, Brands discloses the method according to claim 44, comprising exposing two endpoints which have been combined to the processing device as one endpoint, or exposing the same type of functional device to the processing device as is connected to the Base Unit and using at least one driver for the functional device installed on the processing device (Paragraphs 138, 269-273).
Per Claim 53, Brands discloses a peripheral device (connection unit 47) adapted to be coupled to a processing device (processing device 31) via a generic communications protocol (Paragraphs 118, 126, 140), the peripheral device comprising: a receiver (Paragraph 129; connection unit 47 comprises a transceiver 62), the receiver of the peripheral device being adapted to receive data over a communications network from the functional device and for sending the data to the processing device (Paragraph 129) and using the generic communications protocol for communication between the processing device and the peripheral device (Paragraphs 120-131).

Brands discloses functional devices may comprise a plurality of different device types, such as display 44, whiteboard 45, camera 35, microphones 38 (Paragraphs 120-121). Brands further discloses utilizing a screen scraping technique for copying the contents of the computer screen to a meeting room display via a portable application resident to the dongle (Paragraph 128). However Brands does not specifically disclose that said functional devices are exposed on the connection units 47 as “at least one fixed or 

However, Christison similarly discloses connecting a host computing device (400) via USB to a first peripheral device (HWA 410), wherein said first peripheral device is connected via network to a base unit (DWA 420) which is further connected directly to a functional device (USB devices 421, 422, 431, 432). Christison further discloses exposing endpoints to a host device so that they appear as though they are native USB devices (Col. 6 line 13 – Col. 7 line 35; Wired devices appear to the host as if they are native WUSB devices. Attached USB devices are presented as a separate function on an already existing device by using wired device endpoints mapped into WUSB hub endpoints.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the endpoint representation of USB devices as taught by Christison within the USB dongle of Brands electronic meeting system in order to provide a seamless integration for a meeting participant to access all of the functional devices present within the disclosure of Brands, such as various USB devices like a camera, microphone, and/or speaker.

Per Claim 54, Brands further discloses the peripheral device according to claim 53, wherein the communications network is a wireless communications network (network 51).
Per Claim 56, Brands discloses the peripheral device according to claim 53, wherein the at least one fixed or a configurable endpoint of the functional device exposed on the first peripheral device is one of a human interface device, a mass storage device, a composite device, a microphone, a speakerphone, a speaker, a display, a touchscreen, a projector, a camera, a video camera, or a webcamera (Paragraphs 120-122; Additionally, Christison discloses that their endpoints correspond to any USB peripheral devices, including digital cameras and external storage devices; Col. 1 lines 44-47).

Per Claim 57, Brands discloses the teachings of claim 44 as computer program product embodiment, including a non-transitory signal storage means (Paragraphs 57-69, 243, 254).

*	*	*	*	*	*	*

Claims 37, 45, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Brands et al. U.S. PGPUB No. 2015/0121466 in view of Christison et al. U.S. Patent No. 7,761,627 in further view of Beel et al. U.S. PGPUB No. 2015/0263905.
Per Claims 37, 45, and 55, Brands does not specifically disclose the data that is transmitted or received, optionally streaming data carrying images, audio, or similar can be in a raw or unaltered format.

However, Beel, of a common assignee and field of endeavor as Brands, discloses similar to the screen scraping technique of Brands (paragraph 140), a screen scraping technique where a frame grabber is used to capture video frames and display, store, and/or transmit them in raw or compressed digital form (Paragraph 154).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the raw frame grabbing aspect of Beel’s screen scraping technique within the screen scraping teaching of Brands because both raw and compressed forms of digital data can be required depending on the type of data and the use for said data.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185